           Case 5:21-cv-00045-HE Document 7 Filed 03/05/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

ELMER KEITH TAYLOR,                            )
                                               )
                       Plaintiff,              )
vs.                                            )           NO. CIV-21-0045-HE
                                               )
FNU LNU,                                       )
                                               )
                       Defendant.              )

                                           ORDER

       Plaintiff Elmer Keith Taylor, a federal prisoner appearing pro se, filed this case

seeking to prevent his transfer to another federal facility. Pursuant to 28 U.S.C. §

636(b)(1)(B) and (C), the matter was referred to Magistrate Judge Suzanne Mitchell for

initial proceedings. Plaintiff then filed a letter indicating that he did not wish to pursue the

case. Judge Mitchell has issued a Report and Recommendation recommending that the

action be dismissed.

       Plaintiff, having failed to object to the Report, has waived his right to appellate

review of the factual and legal issues it addressed. Casanova v. Ulibarri, 595 F.3d 1120,

1123 (10th Cir. 2010). Accordingly, the Report and Recommendation [Doc. #6] is

ADOPTED. This case is DISMISSED without prejudice.

       IT IS SO ORDERED.

       Dated this 5th day of March, 2021.
